Citation Nr: 0831568	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected multiple nerve compression of 
the left upper extremity, status post open reduction and 
internal fixation of left forearm with bone graft and scar.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The veteran has verified active duty from August 1991 to 
February 1992 and February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the veteran requested a hearing at his 
local VA office in his substantive appeal dated in November 
2005 and received in January 2006, but later withdrew this 
request in a letter to the RO dated January 2006.


FINDING OF FACT

For the entire period of time covered by this appeal, the 
veteran's multiple nerve compression of the left upper 
extremity is manifested by symptoms of no greater than mild 
incomplete paralysis of the ulnar nerve with complaints of 
numbness, tingling, and pain in the left hand.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent disabling for service-connected multiple nerve 
compression of the left upper extremity, status post open 
reduction and internal fixation of left forearm with bone 
graft and scar, have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic Code 8615 
(2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Higher Initial Rating

The veteran seeks an initial evaluation in excess of 10 
percent disabling for service-connected multiple nerve 
compression of the left upper extremity, status post open 
reduction and internal fixation of left forearm with bone 
graft and scar.  The veteran contends that his disability is 
more severe than contemplated by a 10 percent disabling 
evaluation.  In particular the veteran has indicated, since 
December 2003, that he has lost grip strength in his left 
upper extremity due to tingling.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In deciding the veteran's claims, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  See id. at 126.

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided. 38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In a rating decision dated in February 2005, the veteran was 
granted service connection for multiple nerve compression of 
the left upper extremity, status post open reduction and 
internal fixation of left forearm with bone graft and scar, 
and was assigned a 10 percent disabling evaluation under 38 
C.F.R. § 4.124a, Diagnostic Code 8615.

The Board notes that under 38 C.F.R. § 4.124a, Diagnostic 
Code 8615 the criteria specify separate ratings for dominant 
and nondominant extremities.  A finding of dominant or 
nondominant extremity is determined by the evidence of 
record, or by testing on VA examination.  38 C.F.R. § 4.69.  
As demonstrated by the medical evidence of record, the 
veteran is right-handed and, as such, the non-dominant arm 
disability ratings are applicable.

Under Diagnostic Code 8615, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the median nerve 
of the minor upper extremity.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis of the median 
nerve of the minor upper extremity; a 40 percent evaluation 
is warranted for severe incomplete paralysis of the minor 
upper extremity. 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 
8615, 8715.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
median nerve is indicated when the hand is inclined to the 
ulnar side, the index and middle fingers are more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of the middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis, not characterized by 
organic changes referred to in this section, will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The Board finds that a preponderance of the evidence is 
against an evaluation in excess of 10 percent disabling for 
compensable rating evaluation for service-connected multiple 
nerve compression of the left upper extremity, status post 
open reduction and internal fixation of left forearm with 
bone graft and scar.

In a private treatment note, dated in April 2004, Dr. D.H. 
noted that the veteran reported pain in his left arm.  In May 
2004, Dr. D.H. stated that the veteran continued to report 
pain in the left arm.  In a June 2004 VA treatment note, the 
veteran complained of left arm pain.  The veteran's left 
wrist was noted to have painful range of motion without 
synovitis.  In a VA treatment note, dated in October 2004, 
the veteran was noted to have carpal tunnel syndrome type 
symptoms with positive Phalen's and Tinel's signs of the left 
upper extremity.  The veteran was noted to have been treated 
with splints with no effect.  He was treated at that time 
with an injection.  In a VA treatment note, dated in April 
2005, the veteran was noted to have had a normal 
electromyography (EMG) study in December 2004.  The veteran 
reported tingling and loss of grip.  He had wrist extension 
to 45 degrees and extension to 35 degrees.  Normal range of 
motion of the wrist for VA purposes is 70 degrees extension 
and 80 degrees flexion.  38 C.F.R. § 4.71, Plate I.  He had 
80 percent of pronation and supination.  He had decreased 
sensation of four digits and had a positive Tinel's at the 
wrist and elbow.  X-ray results from July 2004 were noted to 
show that he was status post fracture, healed, and had no 
significant osteoarthritis.  

In VA treatment records dated April 2005 to September 2005 
the veteran was reported to have continuing pain in his left 
forearm.  In October 2005, a VA treatment note reported that 
the veteran's wrist had full range of motion, a well healed 
scar, and negative Tinel's and Phalen's signs at the wrist.  
X-ray examination of the left wrist revealed the left wrist 
fracture to be well healed.  The physician indicated that he 
did not see any sign of carpal tunnel syndrome.

In a VA orthopedic treatment note, dated in April 2006, the 
veteran reported that he had numbness and tingling in both 
hands as well as rotational deformity and stiffness in his 
index fingers.  The veteran was noted as having previously 
had an EMG that was inconsistent with carpal tunnel syndrome.  
Examination of the left upper extremity revealed well healed 
scars from the previous both bone arm fracture.  No erythema 
or ecchymosis was noted.  No rotational deformity of the 
fingers was found, the physician was able to passively 
achieve full range of motion of all finger joints, and the 
veteran was able to make a composite fist without difficulty.  
The veteran had a positive median nerve compression test; 
however, the physician was able to elicit tingling in his 
radial 3 digits when not compressing the veteran's forearm 
anywhere near the median nerve.  The physician indicated that 
the veteran had no indications by imaging or EMG, but was 
concerned by the tingling in the 3 digits.  He indicated that 
the veteran was to be followed by his primary care physician 
and that if the tingling and numbness continued then the 
cervical spine would be considered.

In June 2007 the veteran was afforded a VA Compensation and 
Pension (C&P) peripheral nerves examination.  The veteran 
reported pain in the left forearm from wrist to elbow.  The 
pain was described as an ever present aching at an intensity 
of 9 out of 10.  He indicated that he has decreased sensation 
in the fingers.  The veteran stated that he uses a brace on 
the wrist and that he does not have any trouble with 
activities of daily life.  He reported working as a truck 
driver for the prior 2 months and that he had trouble turning 
the steering wheel secondary to the forearm.  Upon 
examination the veteran's left upper extremity the veteran 
was noted to have a radial pulse of 2+ and was fully sensate 
to light touch in all dermatome distributions.  The range of 
motion of the veteran's wrist was 70 degrees dorsiflexion, 70 
degrees of volar flexion, and 20 degrees of radial deviation.  
The range of motion of the elbow was from 0 to 135 degrees.  
Ranges of motion did not change with repetitive motion, there 
was no pain associated with motion, and there was no 
instability.  There was a gross enlargement of the left upper 
extremity compared with the contralateral side.  A 
curvilinear incision on the ulnar aspect of the forearm of 
the radius measuring 15 centimeters was noted and a linear 
incision measuring 12 centimeters was noted on the volar 
aspect of the radius.  There was no muscle loss, adherence, 
erythema, edema, or discharge noted.  The scar was mildly 
elevated and of normal texture.  Upon X-ray examination, the 
veteran's left forearm revealed no fracture, dislocation, or 
bony destructive lesion.  The examiner diagnosed the veteran 
with status post left forearm fracture with no neurologic 
deficit to the upper extremity.  He explained that there was 
a minimal residual deficit and minimal disability.  The 
examiner further opined that the veteran had mild discomfort 
associated with the examination of the left forearm and that 
pain could further limit function.

In light of the above evidence, the Board finds that the 
veteran is not entitled to an evaluation in excess of 10 
percent disabling for any period of time encompassed by the 
veteran's appeal.  The medical evidence reveals that the 
veteran primarily suffers from sensory symptoms.  There is no 
atrophy of the veteran's left upper extremity and the veteran 
himself has indicated that he is able to complete the 
activities of daily life.  His hand is not inclined to the 
ulnar side, his fingers have normal range of motion, and he 
can make a fist.  EMG testing has never revealed any disorder 
of the left upper extremity and Tinel's and Phalen's signs 
have been found both positive and negative.  The veteran has 
indicated that his tingling has reduced the grip, however, 
there is no medical evidence of any reduced grip.  While the 
veteran does have only 80 percent of pronation, weakened 
flexion of the wrist and complaints of pain, tingling and 
numbness, these are consistent with the 10 percent rating 
that is assigned.  In fact, a medical examiner has assessed 
his condition as mild and there is no evidence to indicate to 
the contrary.  While the veteran was noted on one occasion in 
April 2005 to have limited flexion of the wrist, the other 
evidence of record indicates that flexion is normal.  
Accordingly, the Board finds that the neurological symptoms 
of veteran's service-connected multiple nerve compression of 
the left upper extremity, status post open reduction and 
internal fixation of left forearm with bone graft and scar, 
represent no more than a mild disability and most nearly 
approximate the criteria for an evaluation of 10 percent and 
no higher.  Therefore, the claim of entitlement to an initial 
evaluation in excess of 10 percent disabling is denied.

The Board has considered whether the veteran is entitled to a 
separate evaluation for the scar associated with his service-
connected multiple nerve compression of the left upper 
extremity, status post open reduction and internal fixation 
of left forearm with bone graft and scar.

Under Diagnostic Code 7801 scars that are deep or that cause 
limited motion are compensable if they exceed 39 square 
centimeters and pursuant to Diagnostic Code 7802, scars that 
are superficial and that do not cause limited motion are 
entitled to a 10 percent evaluation if they are at least 929 
square centimeters.  Pursuant to Diagnostic Code 7803, a 10 
percent evaluation is assignable for scars that are 
superficial and unstable.  Under Diagnostic Code 7804, a 10 
percent evaluation is assignable for scars that are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  Scars can 
also be assigned disability ratings based upon limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

The Board finds that a separate evaluation for the veteran's 
scars is not warranted.  The evidence reveals that the 
veteran's scars are stable, are not associated with the 
underlying soft tissue, and do not limit the function of the 
veteran's left upper extremity.  Moreover, the size of the 
scars has not been shown to meet the requirements of Codes 
7801 and 7802.  Accordingly, a separate rating for the 
veteran's service-connected multiple nerve compression of the 
left upper extremity, status post open reduction and internal 
fixation of left forearm with bone graft and scar, based upon 
the scars, is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
evaluation in excess of 10 percent disabling for service-
connected multiple nerve compression of the left upper 
extremity, status post open reduction and internal fixation 
of left forearm with bone graft and scar, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's multiple nerve compression of the 
left upper extremity, status post open reduction and internal 
fixation of left forearm with bone graft and scar, reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of a compensable evaluation on an 
extra-schedular basis, and indeed, neither the veteran nor 
his representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his multiple nerve compression of the left upper extremity, 
status post open reduction and internal fixation of left 
forearm with bone graft and scar, has not required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2004 that fully addressed 
all notice elements pertaining to service connection and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated June 2002 to November 2007.  The veteran 
submitted private treatment records of Dr. D.H., dated 
January 2001 to February 2005, and Dr. S.K., dated in 
September 2005.  The appellant was afforded a VA medical 
examination in June 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected multiple nerve compression of 
the left upper extremity, status post open reduction and 
internal fixation of left forearm with bone graft and scar, 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


